  Case 20-40897         Doc 48-4    Filed 07/29/20 Entered 07/29/20 11:42:48          Desc Summons
                                              Page 1 of 4
 B2500A (Form 2500A) (12/15)


                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                                   §
 IN RE:                                            §
                                                   §
 KAVIN SAENGMANEE AND                              §                Case No. 20-40897
 VARANGKANA PATTRAYANOND,                          §                   (Chapter 7)
                                                   §
       Debtors.                                    §
                                                   §
                                                   §
                                                   §
 AMERIHOME MORTGAGE COMPANY,                       §
 LLC                                               §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §
                                                   §             A.P. No. 20 -_________
 MICHAEL D. CRANE, GRICELDA                        §
 MARTINEZ, and THE BANKRUPTCY                      §
 ESTATE OF KAVIN SAENGMANEE AND                    §
 VARANGKANA PATTRAYANOND, by and                   §
 through CHRISTOPHER J. MOSER as                   §
 acting Chapter 7 Trustee.                         §
                                                   §
          Defendants.                              §
                                                   §

                         SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

                  Address of the clerk:

United States Courthouse
7940 Preston Road Room 101
Plano, Texas 75024

 At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
  Case 20-40897       Doc 48-4    Filed 07/29/20 Entered 07/29/20 11:42:48          Desc Summons
                                            Page 2 of 4
 B2500A (Form 2500A) (12/15)


                Name and Address of Plaintiff's Attorney:

S. DAVID SMITH
Texas Bar No. 18682550
Fed. I.D. No. 14233
sdsmith@bradley.com
600 Travis Street, Suite 4800
Houston, Texas 77002
(713) 576-0307 Telephone
(713) 576-0301 Telecopier

 If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


 IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
 TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
 AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
 DEMANDED IN THE COMPLAINT.


                                                                      (Clerk of the Bankruptcy Court)

        Date:                                By:                            (Deputy Clerk)
 Case 20-40897       Doc 48-4      Filed 07/29/20 Entered 07/29/20 11:42:48             Desc Summons
                                             Page 3 of 4
B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE

       I, S.David Smith, certify that service of this summons and a copy of the complaint was made
on July 28, 2020 (date) by:

              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:
                  Michael Crane
                  730 Lipscomb Ave.
                  Dallas, TX 75214


              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:



              Residence Service: By leaving the process with the following adult at:



              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date 7/28/2020                          Signature /s/ S. David Smith

               Print Name: S. DAVID SMITH

               Business Address:              600 Travis Street, Suite 4800

                                              Houston, Texas 77002
 Case 20-40897       Doc 48-4   Filed 07/29/20 Entered 07/29/20 11:42:48   Desc Summons
                                          Page 4 of 4
B2500A (Form 2500A) (12/15)
